DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the amendments and arguments filed by applicant on 04/04/2022. 
Claims 1, 8 and 15 are amended
Claims 5-6, 12-13, and 19-20 are cancelled
No claims are added
Claims 1-4, 7-11, 14-18, and 21 are pending

Notice of Allowability

Examiner’s Amendment

	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment to claim limitations underlined below:
For Independent claim 1, amendment is made to line 3 on page 3, line 24 on page 3 and line 1, page 4 of the claim submitted on 04/04/22, see underlined below for clarity.
For independent claim 8, amendment is made to line 6, page 6, line 1, page 7, and line 4, page 7 of the claim submitted on 04/04/22, see underlined below for clarity.
For independent claim 15, amendment is made to line 6, page 9, line 1, page 10 and line 4, page 10 of the claim submitted on 04/04/22, see underlined below for clarity.
“generating an application programming interface (API) call for obtaining examiner data for an examiner in a patent office from a set of experience sources; 
submitting the API call to the set of experience sources; 
parsing the examiner data, retrieved in response to the API call, to identify educational experience, patent office experience, and work experience;
generating a technology experience score for the examiner based on the experience metrics, wherein the technology score is generated by applying an educational experience score, a patent office experience score, and a work experience score to a technology scoring formula, and comprises: 
calculating the educational experience score as a sum of numerical values assigned to educational degrees in the educational experience based on determined relevance to a patent art unit of the patent office; 
calculating the patent office experience score as a sum of numerical values assigned to years the examiner has worked in the patent art unit as determined from the patent office experience; and 
calculating the work experience score as a sum of numerical values assigned to years worked in jobs determined relevance to the patent art unit in the work experience; 
generating a user interface for display on a computing device as a pivot table; 
receiving, via the user interface, a search query, the search query identifying the examiner in the patent office; 
querying at least one database with the search query; 
in response to the querying, receiving results from the at least one database, the results including experience metrics for the examiner, reference metrics for the examiner, and allowance metrics for the examiner, wherein the reference metrics includes references cited by the examiner for patent rejections and wherein the allowance metrics includes case law references cited in office action responses against patent rejections of the examiner; 
(on the user interface in the pivot table, a name for the examiner, an experience section, a reference section, and an allowance rate section, wherein the experience section includes a technology experience score for the examiner based on the experience metrics, the reference section includes the reference metrics, and the allowance rate section includes: 
the allowance metrics; 
allowance visualization options; and 
an allowance visualization based on the allowance metrics and a selected visualization option of the allowance visualization options; 
calculating for each respective reference of the references cited, a total number of instances where the respective reference was cited by the examiner; 
selecting references for a list of most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; 
transmitting an update command to the at least one database for an entry of the examiner with the list of the common references cited by the examiner in rejections; 
calculating for each respective case law reference of the case law references cited in office action responses against patent rejections, a total number of instances where the respective case law reference was cited in office action responses against patent rejections for patent applications which were allowed; 
selecting case law references for a list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited; 
(in the reference section of the user interface, the list of the most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; and 	
( in the allowance rate section of the user interface, the list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited.”
In the claim amendments applicants filed on 04/04/2022, the claims recite limitations “transmitting, for displaying on the user interface in the pivot table, a name for the examiner, an experience section, a reference section, and an allowance rate section, wherein the experience section includes a technology experience score for the examiner based on the experience metrics, the reference section includes the reference metrics, and the allowance rate section includes: 
Transmitting, for display in the reference section of the user interface, the list of the most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; and 	
Transmitting, for display in the allowance rate section of the user interface, the list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited.”
Here, the presented claims are not positively reciting the actual action that the claim step is reasonably understood to be taking which is displaying information. Transmitting for display is ambiguous and can be broadly interpreted to mean that the information is being transmitted for display but never actually being displayed. This would make the claim ambiguous necessitating a 112 rejection as well as a 101 rejection because claims will not meet the practical application part of step 2A prong 2 under 101. In order to promote compact prosecution, applicants claim limitations discussed above have been amended to recite “displaying” instead of “transmitting for display” which makes the claims eligible under 35 U.S.C. 101 and can avoid a 112 rejection. Should applicant disagree with the examiner’s amendment below, applicants are welcome to respond according to 37 CFR 1.312.



Claim Rejections - 35 USC § 101 - withdrawn
In the most recent filings, applicants have amended independent claims 1-4, 7-11, 14-18, and 21. 
In light of applicants’ arguments submitted on 04/04/22 page(s) 12-13, the amendments filed by applicants to previously presented claims in light of the originally filed disclosure the previously made rejection under 35 U.S.C. 101 has been withdrawn for following reasons:
	The amended claims recite the following:
“generating an application programming interface (API) call for obtaining examiner data for an examiner in a patent office from a set of experience sources; 
submitting the API call to the set of experience sources; 
parsing the examiner data, retrieved in response to the API call, to identify educational experience, patent office experience, and work experience;
generating a technology experience score for the examiner based on the experience metrics, wherein the technology score is generated by applying an educational experience score, a patent office experience score, and a work experience score to a technology scoring formula, and comprises: 
calculating the educational experience score as a sum of numerical values assigned to educational degrees in the educational experience based on determined relevance to a patent art unit of the patent office; 
calculating the patent office experience score as a sum of numerical values assigned to years the examiner has worked in the patent art unit as determined from the patent office experience; and 
calculating the work experience score as a sum of numerical values assigned to years worked in jobs determined relevance to the patent art unit in the work experience; 
generating a user interface for display on a computing device as a pivot table; 
receiving, via the user interface, a search query, the search query identifying the examiner in the patent office; 
querying at least one database with the search query; 
in response to the querying, receiving results from the at least one database, the results including experience metrics for the examiner, reference metrics for the examiner, and allowance metrics for the examiner, wherein the reference metrics includes references cited by the examiner for patent rejections and wherein the allowance metrics includes case law references cited in office action responses against patent rejections of the examiner; 
displaying on the user interface in the pivot table, a name for the examiner, an experience section, a reference section, and an allowance rate section, wherein the experience section includes a technology experience score for the examiner based on the experience metrics, the reference section includes the reference metrics, and the allowance rate section includes: 
the allowance metrics; 
allowance visualization options; and 
an allowance visualization based on the allowance metrics and a selected visualization option of the allowance visualization options; 
calculating for each respective reference of the references cited, a total number of instances where the respective reference was cited by the examiner; 
selecting references for a list of most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; 
transmitting an update command to the at least one database for an entry of the examiner with the list of the common references cited by the examiner in rejections; 
calculating for each respective case law reference of the case law references cited in office action responses against patent rejections, a total number of instances where the respective case law reference was cited in office action responses against patent rejections for patent applications which were allowed; 
selecting case law references for a list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited; 
displaying in the reference section of the user interface, the list of the most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; and 	
displaying in the allowance rate section of the user interface, the list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited.” 
	The most recent amendments are underlined above, and are supported by the specification at least in [0015]-[0016], [0027] as follows:
“[0027] Example experience sources may include social networks, professional databases, and company websites. In an example, screen scraping techniques are used to retrieve education/work details of a person when an API is not available at an experience source. The retrieved education/work details may include, but are not limited to, degrees obtained or in process of being obtained from an educational institution, names of the educational institutions, and names of businesses worked at and starting/ending dates of the same. In various examples, the details gathered by the data analyzer module 102 are stored in the examiner database 108.  The data analyzer module 102 may periodically check the experience sources 112 to retrieve updated details.”
	In light of the amendments and the description in the specification and previously presented displaying limitations (also underlined above), the previously presented rejection is not applicable any more.
The above limitations in independent claims 1, 13 and 20 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Prior Art Rejection Withdrawn	
	In light of applicants’ arguments submitted on 08/15/19 page(s) 10-13, the amendments filed by applicants to previously presented claims in light of the originally filed disclosure the previously cited prior art rejection has been withdrawn for following reasons:
	The amended claims in independent claims 1, 13 and 20, recite the following:
“A method for identifying commonly cited references, comprising: 	“generating an application programming interface (API) call for obtaining examiner data for an examiner in a patent office from a set of experience sources; 
submitting the API call to the set of experience sources; 
parsing the examiner data, retrieved in response to the API call, to identify educational experience, patent office experience, and work experience;
generating a technology experience score for the examiner based on the experience metrics wherein the technology score is generated by applying an educational experience score, a patent office experience score, and a work experience score to a technology scoring formula, and comprises: 
calculating the educational experience score as a sum of numerical values assigned to educational degrees in the educational experience based on determined relevance to a patent art unit of the patent office: calculating the patent office experience score as a sum of numerical values assigned to years the examiner has worked in the patent art unit as determined from the patent office experience, and calculating the work experience score as a sum of numerical values assigned to years worked in jobs determined relevance to the patent art unit in the work experience: 
generating a user interface for display on a computing device;
receiving, via the user interface, a search query, the search query identifying an examiner in a patent office; 
querying at least one database with the search query; in response to the querying, receiving results from the at least one database, the results including experience metrics for the examiner, reference metrics for the examiner, and allowance metrics for the examiner, wherein the reference metrics includes references cited by the examiner for patent rejections and wherein the allowance metrics includes case law references cited in office action responses against patent rejections of the examiner; 
displaying on the user interface, a name for the examiner, an experience section, a reference section, and an allowance rate section, wherein the experience section includes a technology experience score for the examiner based on the experience metrics, the reference section includes the reference metrics, and the allowance rate section includes: the allowance metrics; allowance visualization options; and an allowance visualization based on the allowance metrics and a selected visualization option of the allowance visualization options; 
calculating for each respective reference of the references cited, a total number of instances where the respective reference was cited by the examiner; 
selecting references for a list of most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; 
transmitting an update command to the at least one database for an entry of the examiner with the list of the common references cited by the examiner in rejections; 
calculating for each respective case law reference of the case law references cited in office action responses against patent rejections, a total number of instances where the respective case law reference was cited in office action responses against patent rejections for patent applications which were allowed; selecting case law references for a list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited; 
displaying in the reference section of the user interface, the list of the most common references cited by the examiner in rejections based on the total calculated for each respective reference of the references cited; and 
displaying in the allowance rate section of the user interface, the list of the most common case law references cited in office action responses against patent rejections for allowed patent applications based on the total calculated for each respective case law reference of the case law references cited.”
	The claim limitations underlined above, and are supported by the specification at least in [0018] as follows:
	“[0018] The data analyzer module 102 may also analyze the success rate of arguments made in responses to an Office Action. A successful argument may be determined by looking at the art cited against a claim before and after an argument or by textual analysis of a response to arguments section of a subsequent Office Action. The data analyzer module 102 may also determine the success rate of cited case law by an Applicant in a response. For example, the outcome of citing a particular case in response to a § 101 rejection may be stored in a database.  Over time, this may allow a user to see what cases are most likely to overcome § 101 rejections (or 112, 102, 103, etc.) A more granular approach may also be used. For example, a user of the application may be able to look at an individual examiner/art unit/tech center and see what case law has the best chance of success.”
	In light of the amendments and the description in the specification, previously cited references either independently or in combination do not show the combination of amended claim limitations above. For instance, 
	Holt; Christopher L. et al. (US 2015/0121185) shows [0032]: which shows a crawler, that periodically, or continuously, crawls through sources of publicly available information looking for examiner-written documents, or other suitable sources of information that become available and have not been previously stored in the database 21.  When the patent office data interface 13 finds such information, it may download, categorize and/or store the information in the database 21. Further, in [0054]: Holt shows an examiner allowance rate filter, an art unit allowance rate filter. Holt in Fig. 7C, shows comparison of an examiner’s pending, allowances issued and abandoned cases. Fig. 10, shows benchmarking examiner performance to show average statistics of examiners and then it allows you to choose filters that help you sort further. However, the reference does not show the combination of claim limitations above.
Van Luchene; Andrew S. et al. (US 2007/0219853; previously referred to as Van Luchene) shows ([0107]) the ability to create a database of all of the examiners and their histories.  Such information may be used to create a profile of a patent examiner.  This profile may be used to determine the examiner(s) with the most relevant experience in regards to each application received.  Profiles may include information regarding previous applications that the examiner has examined, the patent applications in the examiner's queue for examination, the examiner's efficiency rating, the prior art cited in the previous and/or waiting applications, the examiner's education, the examiner's particular area of expertise, the length of time it takes the examiner to examine an application, the examiner's grade or level, the examiner's current workload, the examiner's seniority, the examiner's previous experience, the examiner's training, the number of reissues in previously filed applications, the number of appeals filed, the results of appealed applications, or any combination thereof. [0197]: where examiner statistics related to each examiner’s office actions, rejections, reference history etc. is studied, also, see Fig. 4, [0181]: examiner experience, qualification, education and score, where technology center have been identified. [0105]: examiner experience and history. [0107]: examiner experience, examiner’s previous experience and examiner’s training, [0126]: examiner experience, examiner training and examiner score, [0147]: examiner with the most relevant experience is determined, [0181]: examiner experience, qualification, education and score. However, the reference does not show the combination of claim limitations above.
Van Luchene; Andrew S. et al. (US 2007/0220041; previously referred to as Van Luchene1) shows in [0757] shows the office actions performed by the system or patent examiners utilizing the same prior art on similar patent applications (and their rejection rates). [0760]: shows the seniority or ranking of patent examiners who have cited the prior art for the similar patent applications in the past. [0761]: shows the number of times the prior art data is cited in similar patent applications. [0762]: shows the number of times the prior art data is accessed or the duration of such access by one or more end users and patent examiners to conduct searches on similar patent applications. Further, in [0132]: shows the ability to provide an automated web-based patent application preparation and submission tool.  In one embodiment, an end user can draft a patent application using an online tool. Once the patent application or portion thereof is created, the document can be submitted to: (i) a researcher for further research, (ii) a patent attorney for further drafting, or (iii) the patent office. However, the reference does not show the combination of claim limitations above.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
Reference (US 2004/0181427) BIERNACKI J V et al. discloses computer implemented patent portfolio analysis method involves analyzing text of claim to generate claim breadth metric and storing breadth metric in computer-readable data set. However, the reference does not show the above claim limitations.
Reference (US 2005/0210009) Tran, Bao. Systems and methods are disclosed for providing an electronic file for intellectual property applications by receiving electronic file wrapper information from a patent office; and generating a single electronic document for an entry in the electronic file wrapper information, the document having all images for the entry consolidated therein. However, the reference does not show the above claim limitations.
NPL Reference:
Reference Lemley et al. Examiner Characteristics and Patent Office Outcomes. The Review of Economics and Statistics. Date: August 01, 2012. https://direct.mit.edu/rest/article-abstract/94/3/817/58008/Examiner-Characteristics-and-Patent-Office?redirectedFrom=fulltext shows in important differences across patent examiners at the U.S. Patent and Trademark Office. We show that more experienced examiners cite less prior art, are more likely to grant patents, and are more likely to grant patents without any rejections. These results suggest that the most important decisions made by the patent office are significantly affected by the happenstance of which examiner gets an application. They also point to human resource policies as potentially important levers, hitherto neglected, in patent system reform. However, the reference does not show the claim limitations above.
Foreign Reference:
Reference (WO 2013061152 A2) ASHISH H et al. shows in the method involves performing predefined statistical analysis on a set of patents (102), where the set of patents and patent portfolio have similar patent distribution. Office Action parameters associated with the set of patents and the patent portfolio are identified based on the predefined statistical analysis performed on the set of patents (104). A number of Office Actions issued are estimated for the patent portfolio based on the predefined statistical analysis performed on the set of patents and the identified Office Action parameters (106). However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 8 and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
(US 2004/0181427) Biernacki J V et al. 
(US 2005/0210009) Tran, Bao. 
Reference Lemley et al. Examiner Characteristics and Patent Office Outcomes. The Review of Economics and Statistics. Date: August 01, 2012. https://direct.mit.edu/rest/article-abstract/94/3/817/58008/Examiner-Characteristics-and-Patent-Office?redirectedFrom=fulltext 
Reference (WO 2013061152 A2) ASHISH H et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SUJAY KONERU/Primary Examiner, Art Unit 3624